MEMORANDUM**
Alan Gordon McIlvaine appeals the district court’s order revoking his supervised release and sentencing him to ten months of imprisonment followed by 26 months of supervised release. McIlvaine’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. McIlvaine requests appointment of new counsel and raises the issue whether the district court erred by imposing an additional term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Because McIlvaine’s ten month prison term is less that the maximum term authorized under 18 U.S.C. § 3583(e)(3), the district court did not err by imposing an additional term of supervised release. See 18 U.S.C. §§ 3583(h) and (e)(3); United States v. Cade, 236 F.3d 463, 465-66 (9th Cir .2000).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues. We therefore grant counsel’s motion to withdraw, and deny appellant’s pro se request for appointment of new counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *408courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.